DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ Appeal Brief filed September 20, 2021.   Claims 1-17 and 21-23 are pending and an action on the merits is as follows.	
Applicants’ arguments, see page 13 of the Appeal Brief, filed September 20, 2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	
Claim Objections
Claim 23 is objected to because the following element lacks proper antecedent basis in the claim:  Line 10: “the brake opening switches”  
Appropriate correction is required.

Allowable Subject Matter
Claim 23 is allowed.
Claims 9 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9: The prior art does not teach nor suggest a rescue apparatus for an elevator, where a speed supervision logic is coupled to a switching state indicator for receiving switching state information of brake opening switches, including all limitations of any intervening claim.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 23: The prior art does not teach nor suggest a rescue apparatus for an elevator, comprising: a brake control unit comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/QL/qlApplication No.: 15/650,580Docket No.: 1381-0711PUS1Reply to Office Action of June 24, 2020Page 6 of 12 input terminals for connecting to a power supply; output terminals for connecting to a magnetizing coil of an electromagnetic brake; a solid state switch associated with the output terminals for selectively preventing or allowing supply of electricity to the magnetizing coil; a speed supervision logic having an input for receiving elevator car movement data and an output coupled to a control pole of the solid state switch, wherein the speed supervision logic is coupled to a switching state indicator for receiving switching state information of brake opening switches; and two independently controllable brake opening switches, including a first brake opening switch and a second brake opening switch, each associated with at least one of the input terminals; a control cable; and a remote control panel for operating the two brake opening switches, the remote control panel being coupled via the control cable to the brake control unit, the remote control panel comprising two manually operated drive switches, one of the drive switches being coupled via a first control signal wire to a control pole of the first brake opening switch and the other of the drive switches being coupled via a second control signal wire to a control pole of the second brake opening switch.  The combinations of the claimed 
Claim 11 depends from claim 9 and therefore inherit all allowed claim limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 5, 6, 7, 8, 10, 12, 13, 14, 15, 16, 17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 5-7, 11, 13, 15, 15, 13, 16, 15, 19, 7, 7, 11, and 2 respectively of U.S. Patent No. 11,192,751 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because any limitation claimed in the present application which is not explicitly stated in the US patent is within the metes and bounds of the patent claims, or found within the specification of the patent.  For example the control cable comprising a plurality of control signal wires as stated in Claim 1 of the present application falls within the scope of “a control cable comprising one or more control signal wires” as described in Claim 1 of the US patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,196,355 B1 pertaining to manually operated switches to control a brake in rescue operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 3, 2022